Citation Nr: 0718577	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include ulcers and reflux.

2.  Entitlement to service connection for left knee pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC. Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

On February 23, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant requesting that her appeal concerning the issue of 
entitlement to service connection for left knee pain be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204. The appellant has withdrawn 
her appeal as to the claim of entitlement to service 
connection for left knee pain.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue and it is 
dismissed.


ORDER

The appeal to the denial of entitlement to service connection 
for left knee pain is dismissed.


REMAND

At the February 2007 Board hearing, VA was informed of the 
possible existence of pertinent records documenting the 
veteran's medical treatment as an Army dependent at Ft. 
Leonard Wood, Missouri from 1981 to 1983; in Germany from 
1983 to 1988; and at Walter Reed Army Hospital from 1988 to 
1994. While the Board observes that there are records from 
these locations and time periods in the claims file, there 
may be other records which have not been located.  The claims 
file reveals efforts to obtain these records, but additional 
development is required in this case.

The RO's efforts to obtain any additional records were 
unsuccessful.  It appears that the RO was notified that these 
treatment records may be obtained from the National Personnel 
Records Center either under the veteran's name and service 
number, or under her spouse's name and social security number 
as his dependent. It does not appear, however, that 
subsequent attempts to obtain these records were undertaken, 
and there is no memorandum of record discussing why further 
efforts to secure these government records would be futile. 
As such, an additional attempt to obtain medical records 
associated with treatment afforded the veteran at the Ft. 
Leonard Wood, Missouri medical facilities from 1981 to 1983; 
in German medical facilities from 1983 to 1988; and at Walter 
Reed Army Hospital from 1988 to 1994 should be conducted.  On 
remand, the RO is to attempt to obtain and associate these 
records with the claims file. 38 U.S.C.A. § 5013A (b) (2002).

In addition subsequent to the February 2007 Board hearing, 
the Board received letters dated in February and March 2007 
from Atul V. Marathe, M.D., noting that he has treated the 
veteran since 2003 for abdominal pain, diarrhea, cramping and 
epigastric pain. He opined that, "it is as likely as not 
that the conditions present now are related to the conditions 
documented from her chart in the late 1970s." On remand the 
RO should obtain a release from the veteran to obtain Dr. 
Marathe's treatment records and obtain them.
 
In view of the above, a remand is required for a VA 
examination to obtain a medical opinion as to whether the 
veteran has a gastrointestinal disorder, as well as whether 
such gastrointestinal disorder was due to military service, 
taking into account both in-service and post service medical 
treatment records.

Accordingly, the case is REMANDED for the following actions:

1. With the veteran's cooperation, the RO 
should obtain for the record copies of 
the complete records of treatment 
received since 2003, from Atul V. 
Marathe, M.D., 2296 Opitz Blvd., Suite # 
400, Woodbridge, Virginia 22191; and from 
Kaiser Permanente since 1994. If these 
records cannot be obtained, the attempt 
to obtain them should be documented for 
the record. 

2. The RO should contact the veteran and 
her representative to secure any required 
information and related individual 
authorization (to include, if necessary, 
authorization from the veteran's spouse), 
in order to procure any additional 
identified dependent spouse medical 
records from Ft. Leonard Wood, Missouri 
medical facilities from 1981 to 1983; 
from the veteran's spouse's active duty 
station while in Germany (1983 to 1988); 
and from Walter Reed Army Hospital 
Medical Center from 1988 to 1994.  

3. Upon receipt of the necessary 
information and authorization, the RO is 
to contact the National Personnel Records 
Center (NPRC) and request the 
aforementioned medical records which may 
pertain to the appellant receiving 
treatment for her gastrointestinal 
complaints as a dependent spouse. The RO 
should try to secure and associate with 
the record all necessary documentation to 
corroborate the veteran's claim to have 
been treated at Ft. Leonard Wood, 
Missouri medical facilities from 1981 to 
1983; in German medical facilities from 
1983 to 1988; and at Walter Reed Hospital 
from 1988 as a dependent spouse. If any 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The veteran is to be notified in writing. 
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folders.

4. After undertaking the above 
development, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a 
gastroenterological examination. The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination. All indicated tests and 
studies deemed appropriate by the 
physician must be accomplished and all 
clinical findings should be reported in 
detail. Thereafter, the physician must 
provide answers to the following 
questions:

Is it at least as likely as not (i.e., is 
there a 50/50 chance) that the veteran 
has a gastrointestinal disorder which 
began or increased in severity during her 
term of active duty service?

If a peptic ulcer is diagnosed, is it at 
least as likely as not that the disorder 
was compensably disabling within the 
first year following the appellant's 
separation from active duty in 1980?

A complete rationale must be provided for 
any opinion offered. The examiner must 
comment and discuss Dr. Marathe's opinion 
in the report.

5. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full. The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
question of entitlement to service 
connection for a gastrointestinal 
disorder. The RO is advised that it is to 
make a determination based on the 
appropriate regulations as well as any 
further changes in the VCAA, and any 
other applicable legal precedent. If any 
benefit sought on appeal remains denied, 
the appellant must be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



